Citation Nr: 1648035	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard of Texas on active duty for training from November 1960 to May 1961 and on active duty from October 1961 to August 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Los Angeles, California. 
 
While the RO denied service connection for the specific diagnosis of arthritis of the lumbar spine, the Board has recharacterized the claim as entitlement to service connection for a back disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In November 2010, the Veteran appointed AmVets as his representative.  However, in June 2015, AmVets withdrew their representative.  Therefore, the Veteran is currently unrepresented in his pending appeal.  

Finally, the Board notes that additional private treatment records through December 2015 were added to the record after the issuance of the November 2013 statement of the case.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records; however, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in January 2014 and he did not request AOJ consideration of his new evidence.  In turn, a waiver of such evidence is not necessary and the Board may properly consider all additional evidence submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a back disorder, bilateral hearing loss, and tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to a back disorder, the Veteran contends that his currently diagnosed arthritis is related to an in-service motor vehicle accident.  In this regard, service treatment records show that a jeep rolled over the Veteran on December 11, 1961.  At that time, he was treated for a mild right shoulder abrasion.  One of the Veteran's fellow service members stated that he complained of back pain at the time of the accident.  See Statement (September 13, 2010).  Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of back problems or abnormalities.

The earliest post-service treatment record on file, dated August 1999, shows that the Veteran has been retired on disability since 1995 due to cardiac disease with a history of back pain that dates back to 1993.  This record also shows that the Veteran reported his in-service motor vehicle accident.  Additionally, x-rays show degenerative changes of the spine.  See Kaiser (August 25, 1999).  Subsequent treatment records show a longstanding history of back problems.  See, e.g., Kaiser (December 6, 2008).

On VA examination in August 2011, the Veteran reported progressive back pain since his in-service motor vehicle accident.  The VA examiner diagnosed arthritis of the lumbar spine.  The examiner opined that the disorder was less likely as not caused by or a result of the in-service motor vehicle accident.  The examiner reasoned that the Veteran's in-service motor vehicle accident could have contributed to his current degenerative arthritis changes of the spine, but should not be considered the sole cause.  The examiner further noted that the Veteran's back disorder is a chronic and degenerative nature, not of acute or post traumatic.

The Board finds that an addendum opinion is needed to address the etiology of the Veteran's current back disorder.  First, the VA examiner's rationale does not address the Veteran's reports of back pain since his in-service motor vehicle accident.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).  The Board finds that the Veteran's account is competent and credible, especially given the serious nature of in-service injury (he was pinned under an overturned vehicle for an extended period of time) and the fact that he related current back pain to the in-service motor vehicle accident to a non-VA healthcare provider nearly one decade before filing his service connection claim.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F. Supp. 2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Second, the VA examiner's opinion that the Veteran's in-service motor vehicle accident "could have contributed" to his current disorder, "but should not be solely attributed to it," is speculative, and thus, inadequate without further explanation as to why it is not at least as likely as not that in-service accident did not cause the current back disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data is speculative); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim).

The Board further notes that a private treatment note, dated August 25, 1999, indicates that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA) at least in part because of his back disorder.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363   (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

With respect to bilateral hearing loss and tinnitus, the Veteran attributes both disorders to prolonged exposure to loud noise (namely tanks) during service.  A fellow service member submitted a statement in confirming exposure to loud noise in service.  See Statement (September 13, 2010).  Significantly, the Veteran reported ringing in his ears since service.  See Notice of Disagreement (August 20, 2012).

Service treatment records show that the Veteran had a left ear infection, diagnosed as otitis externa, on January 13, 1961, and that his left ear hearing acuity decreased throughout service.  See Audiograms (October 1961; June 1962).  

Post-service treatment records show that the Veteran sought hearing aids as early as 2007, at which time he reported a history of ear surgery and progressive hearing loss and met the criteria for a current hearing loss disability for VA purposes.  See Kaiser (August 21, 2007; August 28, 2007) (assessing perforation tympanic membrane); see also 38 C.F.R. § 3.385 (defining hearing loss for VA compensation and pension purposes).

On VA examination in July 2011, the Veteran reported that intermittent tinnitus began "a long time ago over 30 to 40 years."  The examiner stated that "[f]urther non-audiological examination is recommended to determine the etiology of [the Veteran's] current hearing loss and subjective tinnitus."  Nonetheless, the examiner opined that the Veteran's current hearing loss is not related to service.  The rationale was that a medical study revealed that veterans and non-veterans are equally likely to have hearing loss and the degree of hearing loss is likely to increase or worsen with age; the Veteran's hearing was found to be "within normal limits" per audio examinations in October 1961 and June 1962; and the Veteran's earliest post-service audiological treatment was in October 2010.  The examiner further opined that the Veteran's tinnitus is secondary to hearing loss.

The Board finds that the July 2011 VA medical examination is problematic for several reasons.  First, the examiner's recommended further non-audiological examination directly indicates that the examiner's opinion alone is not sufficent to determine the etiology of the Veteran's current hearing loss and tinnitus.  Second, the VA examiner failed to convert the results of the Veteran's in-service audiograms from ASA units to ISO units.  Once converted to ISO units, the results of the Veteran's October 1961 audiogram reveal some degree of hearing loss in both ears, which undermines the examiner's finding that the October 1961 audiogram shows hearing within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Third, the examiner inaccurately found that the Veteran's first post-service audiological treatment occurred in October 2010, when, in fact, his first treatment occurred in August 2007.  Fourth, the examiner failed to address whether the negative shift in hearing acuity in the left ear between the October 1961 and June 1962 audiograms is related to the Veteran's current hearing loss.  For these reasons, the Board finds that an additional medical opinion is needed to assess the etiology of the Veteran's current bilateral hearing loss and tinnitus.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any outstanding VA treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Return the claims file to the VA examiner who conducted the Veteran's August 2011 VA spine examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the August 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed spine disorder is related to service. 

In forming an opinion, the examiner is asked to specifically address the Veteran's credible report of back problems since the documented motor vehicle accident (December 12, 1961) as well as the August 2011 VA examiner's opinion that the in-service motor vehicle accident could have contributed to the Veteran's current back disorder.

The examiner's report must include a complete rationale for all opinions expressed.

4.  With respect to the Veteran's hearing loss and tinnitus, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  In this regard, if the clinician decides that an examination is not necessary, he or she should reconcile such determination with the audiologist who conducted the July 2011 VA examination's recommendation that a non-audiological examination be performed so as to address the etiology of the Veteran's current hearing loss and tinnitus.  

Based on this review, the examiner is to address each of the following:

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and/or tinnitus had their onset within one year after service or are otherwise related to service.

The examiner is to address the Veteran's in-service treatment for otitis externa of the left ear (see January 1961 service treatment record); report of ringing in his ears since service (see Notice of Disagreement, August 20, 2012); evidence of some degree of hearing loss in service (see Audiogram, October 1961); and the negative shift in left ear hearing acuity at 2000 Hertz and 4000 Hertz between the October 1961 and June 1962 audiograms.

The examiner's report must include a complete rationale for all opinions expressed.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




